Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 28, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147953                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  STEPHEN PORTIS,                                                                                         David F. Viviano,
           Petitioner-Appellant,                                                                                      Justices

  v                                                                 SC: 147953
                                                                    Wayne CC: 13-007243-AV
  CITY OF TAYLOR and
  MAYOR OF TAYLOR,
            Respondents-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 28, 2014
           p0324
                                                                               Clerk